DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,741,208 in view of in view of Otsuka (US 2002/0098280 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1, 6-7, and 12 of the instant invention, U.S. Patent No. 10,741,208 claims a MR device comprising a magnetic head and a magnetic tape, wherein the magnetic tape comprises a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent and having an Ra of 1.0-1.6 nm, wherein a difference Safter - Sbefore between a spacing Safter  measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before ethanol cleaning is greater than 0 nm and 15.0 nm or less (see claims 1, 6-
Otsuka (US 2002/0098280 A1) is cited to disclose wherein the surface of a layer of a magnetic medium, is cleaned via either ethanol or a methyl ethyl ketone (exemplifying that the substitution for one type of cleaning agent (e.g., ethanol for methyl ethyl ketone, or vice versa)) are known and recognized substitutional equivalents.
Thus, it would have been obvious to one having ordinary skill in the art at to have U.S. Patent No. 10,741,208 claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an ethanol cleaning agent, since, as evidenced by Otsuka (US 2002/0098280 A1), such a substitution of one cleaning agent for another (including both ethanol for a methyl ethyl ketone, or vice versa) would achieve the same result, and function in the same way, and thus is evidence of the known substitutions of such cleaning agents, within the magnetic media cleaning art, wherein such cleaning agents (including both ethanol or a methyl ethyl ketone) will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus "improve the error ratio of high-density recording in the finished product." See paragraph [0004] of Otsuka (US 2002/0098280 A1). 
	Regarding claims 2-3 and 8-9, please see claims 2-3 and 8-9 of U.S. Patent No. 10,741,208
	Regarding claims 4 and 10, please see claims 4 and 10 of U.S. Patent No. 10,741,208
	Regarding claims 5 and 11, please see claims 5 and 11 of U.S. Patent No. 10,741,208.


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, and 12-14 of copending Application No. 16/874,170 (reference application) in view of Ozawa et al. (US 2017/0092315) and Otsuka (US 2002/0098280 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1, 6-7, and 12 of the instant invention, copending Application No. 16/874,170 claims a MR device comprising a magnetic head and a magnetic tape, wherein the magnetic tape comprises a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, wherein a difference Safter - Sbefore between a spacing Safter  measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before ethanol cleaning is greater than 0 nm and 15.0 nm or less (see claims 1, 7-8, and 14 of copending Application No. 16/874,170).  Application‘170 fails to disclose the Ra of the magnetic layer.  
Ozawa et al. (US 2017/0092315) discloses an analogous magnetic tape, in the same field of endeavor as copending Application No. ‘170. Ozawa discloses a magnetic tape comprising a magnetic layer including ferromagnetic powder and a binding agent, wherein the magnetic layer has a Ra of less than 2.0 nm [0098].
It would have been obvious to one of ordinary skill in the art to modify application ‘170 to have a Ra as claimed, since Ozawa discloses that it would enhance the electromagnetic characteristics of the medium [0098].

Otsuka (US 2002/0098280 A1) is cited to disclose wherein the surface of a layer of a magnetic medium, is cleaned via either ethanol or a methyl ethyl ketone (exemplifying that the substitution for one type of cleaning agent (e.g., ethanol for methyl ethyl ketone, or vice versa)) are known and recognized substitutional equivalents.
Thus, it would have been obvious to one having ordinary skill in the art at to have copending Application No. ‘170 claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an ethanol cleaning agent, since, as evidenced by Otsuka (US 2002/0098280 A1), such a substitution of one cleaning agent for another (including both ethanol for a methyl ethyl ketone, or vice versa) would achieve the same result, and function in the same way, and thus is evidence of the known substitutions of such cleaning agents, within the magnetic media cleaning art, wherein such cleaning agents (including both ethanol or a methyl ethyl ketone) will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus "improve the error ratio of high-density recording in the finished product." See paragraph [0004] of Otsuka (US 2002/0098280 A1). 

	Regarding claims 2-3 and 8-9, please see claims 2-3 and 9-10 of copending Application ‘170.
	Regarding claims 4 and 10, please see claims 5 and 12 of copending Application ‘170.
	Regarding claims 5 and 11, please see claims 6 and 13 of copending Application ‘170.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 13-15 of copending Application No. 16/777,368 (reference application) in view of Ozawa et al. (US 2017/0092315) and Otsuka (US 2002/0098280 A1).
Regarding claims 1, 6-7, and 12 of the instant invention, copending Application No. 16/777,368 claims a MR device comprising a magnetic head and a magnetic tape, wherein the magnetic tape comprises a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, wherein a difference Safter - Sbefore between a spacing Safter  measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before ethanol cleaning is greater than 0 nm and 15.0 nm or less (see claims 1, 8, and 13 of copending Application No. 16/777,368).  Application‘368 fails to disclose the Ra of the magnetic layer.  
Ozawa et al. (US 2017/0092315) discloses an analogous magnetic tape, in the same field of endeavor as copending Application No. ‘368. Ozawa discloses a magnetic tape comprising a magnetic layer including ferromagnetic powder and a binding agent, wherein the magnetic layer has a Ra of less than 2.0 nm [0098].
It would have been obvious to one of ordinary skill in the art to modify application ‘368 to have a Ra as claimed, since Ozawa discloses that it would enhance the electromagnetic characteristics of the medium [0098].
Furthermore, Application ‘368 discloses the usage of ethanol instead of MEK for cleaning as presently claimed.
Otsuka (US 2002/0098280 A1) is cited to disclose wherein the surface of a layer of a magnetic medium, is cleaned via either ethanol or a methyl ethyl ketone (exemplifying that the 
Thus, it would have been obvious to one having ordinary skill in the art at to have copending Application No. ‘368 claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an ethanol cleaning agent, since, as evidenced by Otsuka (US 2002/0098280 A1), such a substitution of one cleaning agent for another (including both ethanol for a methyl ethyl ketone, or vice versa) would achieve the same result, and function in the same way, and thus is evidence of the known substitutions of such cleaning agents, within the magnetic media cleaning art, wherein such cleaning agents (including both ethanol or a methyl ethyl ketone) will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus "improve the error ratio of high-density recording in the finished product." See paragraph [0004] of Otsuka (US 2002/0098280 A1). 

	Regarding claims 2-3 and 8-9, please see claims 2-3, 9-10, and 14-15 of copending Application ‘368.
	Regarding claims 4 and 10, please see claim 6 of copending Application ‘368.
	Regarding claims 5 and 11, please see claim 7 of copending Application ‘368.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2012/0045664) in view of Otsuka (2002/0098280).
Regarding claims 1-3, 7-9, Tanaka discloses magnetic recording and reproducing device comprising a magnetic head and a magnetic recording medium, wherein the magnetic recording medium (Fig. 5) comprising a non-magnetic support (104), and a magnetic layer (103) including ferromagnetic powder and a binding agent [0032-0033] on the non-magnetic support, wherein the center line average surface roughness Ra measured regarding a surface of the magnetic layer is preferably 1.0 nm [0039], a difference Safter-Sbefore between spacing Safter measured by optical interferometry regarding the surface of the magnetic layer after cleaning and a spacing Sbefore measured by optical interferometry regarding the surface of the magnetic layer before cleaning is 3-10 nm (Abstract, Fig. 1).  
However, Tanaka discloses the claimed invention except that it uses n-hexane cleaning, which is a hydrocarbon, instead of MEK cleaning.  Otsuka shows that MEK is an equivalent structure known in the art [0025]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute n-hexane or hydrocarbon for MEK in the invention of Tanaka.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Takana provide the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of n-hexane cleaning agent, since, as evidenced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka’s n-hexane, which is a hydrocarbon, to a ketone such as MEK cleaning agents, since Otsuka both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus "improve the error ratio of high-density recording in the finished product." [0004].
Regarding claims 4 and 10, Tanaka discloses a non-magnetic layer (102) including a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer [0022].
Regarding claims 5 and 11, Tanaka discloses a back coating layer (104) including a non-magnetic powder and a binding agent on a surface of the non-magnetic support opposite to a surface provided with the magnetic layer [0044-0046].
Regarding claims 6 and 12, Tanaka discloses a magnetic tape (Fig. 1).

Response to Arguments

Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. 
The terminal disclaimer has been recorded pertaining to copending US applications 16/857,502, 16/831,158, and 16/825,425.  This has obviate the Double Patenting rejections which utilize those reference application set forth in the Non-Final office action dated 10/27/20.
after – Sbefore) before and after MEK cleaning of the magnetic tape, wherein the MEK cleaning was 25.0 nm.  The value of 25.0 nm for MEK in Example 1 of ‘368 exceeds the upper limit of the claimed range of greater than 0 nm and less than or equal to 15.0 nm.  However, the examiner contends that this experimental data is unpersuasive to establish that the reference application ‘368 fails to disclose the claimed range of greater than 0 nm and equal to or smaller than 15.0 nm in regards to MEK cleaning.  This is because Example 1 of reference ‘368 has a spacing difference after ethanol cleaning to be of 5 nm in which it falls under its upper claimed range of 6.0 nm.  Based upon that, Example 1 of reference ‘368 that discloses 5 nm for ethanol cleaning would equate to 25.0 nm for MEK cleaning.  Because reference application ‘368 also discloses a lower value of greater than 0 nm, it is the examiner’s contention that reference ‘368 would disclose spacing difference using MEK cleaning would be less than 25.0 nm, which overlaps the claimed range of the present invention.  Without additional data, especially closer to the lower limit of reference application ‘368, for example 0.0001 nm, the reference application would overlap the claimed range absent of evidence to the contrary.  The subject matter of the instant claims fully encompasses the claims of applications and/or obvious variant of one another with slight optimization of ranges.
Applicant argues that the examiner’s position that MEK and n-hexane would yield similar value of the spacing difference before and after cleaning is not appropriate according to after - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after cleaning and before cleaning. This has been found unpersuasive. Tanaka discloses that the difference Safter-Sbefore between spacing Safter measured by optical interferometry regarding the surface of the magnetic layer after cleaning and a spacing Sbefore measured by optical interferometry regarding the surface of the magnetic layer before cleaning is 3-10 nm with using n-hexane (Abstract, Fig. 1).  The instant specification in Table 1-1 explicitly disclose when the values that are similar to the spacing difference for n-hexane in combination with the Ra values for the magnetic layer would comprise the value of the spacing difference for MEK as claimed.  Given that Tanaka discloses the Ra value of the magnetic layer and similar values of the spacing for n-hexane in combination with Otsuka’s cleaning solution of MEK as being equivalent cleaning solution, Tanaka in view of Otsuka would disclose the spacing value as claimed.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Applicant argues the criticality of the claimed range for the spacing difference before and after MEK cleaning, wherein applicant argues that it is possible to suppress decrease of electromagnetic conversion characteristics in a magnetic tape with high surface smoothness within the claimed range of Ra on the magnetic layer surface.  However, the evidence pointed to 
For the reasons set forth above, the rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        
/Holly Rickman/Primary Examiner, Art Unit 1785